EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 48, please replace “claim 48” with –-claim 47--.

DETAILED ACTION

The After Final Amendment filed by Applicant on 01/18/2022 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 01/18/2022 have been fully considered and they are found persuasive.

The rejection of claims 1, 3-6, 16-19, 24-25, 27-29 and 40-49 under 35 U.S.C. 103 as being unpatentable over Covelli et al, 

Allowable Subject Matter/Reasons for Allowance
Claims 1, 3-4, 16-19, 24-25, 27-28 and 40-49 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Covelli and Nakayama. Covelli teaches prepolymer and aqueous polyurethane dispersion comprising polytetramethylene glycol, a cyclo-aliphatic di-isocyanate (the current invention is not a linear aliphatic diisocyanate) and DMPA as diol. See Covelli, [0009] – [0016]. Covelli teaches a ratio of NCO/OH of 2.08 (8 parts NCO/25 parts PEG) and NCO content of 1.3 to 6.5. See Covelli, [0089], Tables 1 & 2. Covelli further teaches various additives such as tertiary neutralizing agents (triethylamines) pigments, antioxidants, colorants, etc. See Covelli, [0074], [0083] – [0086]. Covelli further teaches shaped article comprising aqueous polyurethane dispersions. See Covelli, [0124] & [0128]. Nakayama teaches in analogous art a soft polyol component polymerized with dicyclohexylmethane diisocyanate. See Nakayama, Comparative Example 4. The present invention differs from Covelli and Nakayama in that the present invention requires a NCO:OH ratio of 1.5 to 1.9. 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Covelli and Nakayama to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh